IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ISAAC COLE1,                                 §
                                                 §            No. 250, 2021
           Petitioner Below,                     §
           Appellant,                            §            Court Below – Family Court
                                                 §            of the State of Delaware
           v.                                    §
                                                 §
    SARA MURPHY,                                 §            File No. CN20-02642
                                                 §
          Respondent Below,                      §            Petition No. 20-17832
          Appellee.                              §

                                   Submitted: March 2, 2022
                                     Decided: March 7, 2022

Before VALIHURA, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                            ORDER

         On this 7th day of March, 2022, after careful consideration of all the briefs and

the record on appeal, we find it evident that the judgment of the Family Court should

be affirmed on the basis of and for the reasons stated in its June 1, 2021 and July 8,

2021 orders.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family Court is

AFFIRMED.

                                              BY THE COURT:

                                              /s/ Tamika R. Montgomery-Reeves
                                                            Justice



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).